DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 5308219), hereinafter ‘Lee’.
Regarding claim 12, Lee discloses a method of operating an actuator (8, 14, 16) including a cylinder containing a fluid, a piston slidably disposed within the cylinder (see Fig. 1), and a rod having a first end connected to the piston (see Fig. 1), and a control valve configured to selectively control a flow of the fluid into or out of the cylinder (22a, 22b controls directional control valves which controls flow into or out of the actuator cylinder) based on an amount of current supplied to the control valve (Col. 10, lines 11-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 9, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busley et al. (US 8113592), hereinafter ‘Busley’.
Regarding claim 1, Busley discloses a milling machine, comprising: a frame (4); a plurality of ground engaging tracks (10, Col. 5 lines 15-17,“it is understood that other drive means like, for instance, crawler track units may also be provide in lieu of the wheels 10”) configured to support the frame; an actuator (14) connecting the frame to a track from the plurality of ground engaging tracks, the actuator being configured to adjust a height of the frame relative to a ground surface (Col. 5); a control valve configured to selectively control a flow of fluid into or out of the actuator based on an amount of current supplied to the control valve (Col. 1 discloses lifting columns adjusted by switchover valves, it would have been obvious to one of ordinary skill in the art to have recognized or modified Busley to use control valves to adjust the hydraulic cylinder actuator that adjusts the height of the frame).
Busley does not disclose a controller configured to: determine the amount of current required to extend or retract the actuator at a nominal actuator velocity; apply the determined amount of current to the control valve; determine a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjust the amount of current based on the measured actuator velocity and the nominal actuator velocity; and apply the adjusted amount of current to the control valve to adjust the height of the frame relative to the ground surface.
However, Lee discloses a work vehicle utilizing hydraulic cylinders similar to Busley and the present application and therefore constitutes analogous art. Lee teaches 
Since determining whether an actuator is operating as expected and taking corrective action is deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Busley to have a controller configured to: determine the amount of current required to extend or retract the actuator at a nominal actuator velocity; apply the determined amount of current to the control valve; determine a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjust the amount of current based on the measured actuator velocity and the nominal actuator velocity; and apply the adjusted amount of current to the control valve as taught by Lee. One of ordinary skill in the art would recognize that when implementing the control method of Lee into the system of Busley, the method would be applied to the control valve that controls the actuator that adjusts the height of the frame relative to the ground surface.
The combination of Busley in view of Lee further renders obvious:
3. The milling machine of claim 1, wherein the actuator includes: a cylinder (16) connected to the frame and containing fluid; a piston slidably disposed within the cylinder; and a rod having a first end connected to the piston, the rod extending from the piston to a second end connected to the track (see Fig. 3, Col. 5 lines 61-67, Col. 6).
9. The milling machine of claim 1, further including a memory configured to store data relating the amount of current and an actuator velocity, wherein the controller is configured to determine the amount of current based on the stored data (Lee, memory 149, Col. 32, relationship between current and actuator velocity is implicit within 
10. The milling machine of claim 9, wherein the stored data includes at least one of a correlation, a lookup table, or an algorithm relating the amount of current and the actuator velocity (calculation is interpreted to be include an algorithm relating the amount of current to the actuator velocity).
12. A method of operating an actuator including a cylinder containing a fluid, a piston slidably disposed within the cylinder, and a rod having a first end connected to the piston, and a control valve configured to selectively control a flow of the fluid into or out of the cylinder based on an amount of current supplied to the control valve, the method comprising: determining, using a controller, the amount of current required to extend or retract the actuator at a nominal actuator velocity; applying the determined amount of current to the control valve; determining, using the controller, a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjusting, using the controller, the amount of current based on the nominal actuator velocity and the measured actuator velocity; and applying, using the controller, the adjusted amount of current to the control valve to adjust a length of the actuator (see U.S.C. 102 rejection under Lee, the same control method has been implemented into the system of Busley, therefore this claim is also rendered obvious by Busley in view of Lee).
17. A milling machine, comprising: a frame (4); a left front track disposed adjacent a front end of the frame; a right front track disposed adjacent the front end and spaced apart from the left front track; at least one rear track disposed adjacent a rear 
height adjustable leg columns (14) connecting the frame to the left front track, the right front track, and the at least one rear track, each of the leg columns including: an upper section (16) connected to the frame; a lower section (15) slidably movable relative to the upper section and connected to one track of the left front track, the right front track, and the at least one rear track; and 
a height adjustable actuator (16) connected at one end to the frame and at an opposite end to the one track; a tank (hydraulic actuator requires hydraulic fluid for operation, a tank containing hydraulic fluid is inherent or obvious) configured to store a fluid; 
a conduit connecting the tank to the actuator (a fluid connection between a source of hydraulic fluid and the actuator is inherent or obvious to one of ordinary skill in the art); a control valve configured to selectively control a flow of the fluid in the conduit between the tank and the actuator (Col. 1 discloses lifting columns adjusted by switchover valves, it would have been obvious to one of ordinary skill in the art to have recognized or modified Busley to use control valves to adjust the hydraulic cylinder actuator that adjusts the height of the frame) based on an amount of current supplied to the control 
Busley does not disclose a controller configured to: determine the amount of current required to extend or retract the actuator at a nominal actuator velocity; apply the determined amount of current to the control valve; determine a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjust the amount of current based on the measured actuator velocity and the nominal actuator velocity; and apply the adjusted amount of current to the control valve to adjust a height of the frame.
However, Lee discloses a work vehicle utilizing hydraulic cylinders similar to Busley and the present application and therefore constitutes analogous art. Lee teaches a method of operating an actuator (Lee 8, 14, 16) including a cylinder containing a fluid, a piston slidably disposed within the cylinder (Lee see Fig. 1), and a rod having a first end connected to the piston (Lee see Fig. 1), and a control valve configured to selectively control a flow of the fluid into or out of the cylinder (Lee 22a, 22b controls directional control valves which controls flow into or out of the actuator cylinder) based on an amount of current supplied to the control valve (Lee Col. 10, lines 11-37 discloses amplifies amplifying the output signal from the controller, states electric current is generated in accordance with displacement of control levers etc.), the method comprising: determining, using a controller, the amount of current required to extend or retract the actuator at a nominal actuator velocity (Col. 10, lines 11-37 discloses the 
Since determining whether an actuator is operating as expected and taking corrective action is deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Busley to have a controller configured to: determine the amount of current required to extend or retract the actuator at a nominal actuator velocity; apply the determined amount of current to the control valve; determine a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjust the amount of current based on the measured actuator velocity and the nominal actuator velocity; and apply the adjusted amount of current to the control valve as taught by Lee. One of 
The combination of Busley in view of Lee further renders obvious:
19. The milling machine of claim 17, wherein the height adjustable actuator includes: a cylinder connected to the frame and containing the fluid; a piston slidably disposed within the cylinder; and a rod having a first end connected to the piston, the rod extending from the piston to a second end connected to the one track (see Fig. 3, Col. 5 lines 61-67, Col. 6).

Allowable Subject Matter
Claims 2, 4-8, 11, 13-16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not appear to disclose nor render obvious the limitations of dependent claims 2, 4-8, 11, 13-16, 18, 20 in combination with their base claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cadman et al. (US 8718880) discloses a calibration system of electro-hydraulic valves on a construction vehicle, senses flow through valve to establish a threshold current value when the sensor detects flow through the valve.

Tabor (US 6775974) discloses a method for operating valves to achieve a desired velocity of the hydraulic actuator, and sensing a parameter which varies with changes of a force on the actuator. The parameter being pressure at the hydraulic actuator.
Schenkel et al. (US 5623093) discloses a method of calibrating an electrohydraulic system including a hydraulic valve by using a position sensor the sense the position of the hydraulic actuator, and determine when the actuator begins movement, when the actuator reaches terminal velocity, and associates the magnitude of the valve signal to a joystick position. 
Green (US 8061180) discloses a calibration method that determines the speed of movement of the hydraulic cylinder resulting from various valve command signals, and stores the level of command signal, required to cause the hydraulic cylinder to being to move, storing the speed of movement of the hydraulic cylinder resulting from each of said plurality of command signals of increasing level. Similar to claimed method, but does not adjust the amount of current based on a measured actuator velocity and a nominal actuator velocity.
Matusek (US 4456863) discloses a controller that automatically modifies the velocity control signals so as to reduce the spurious velocity variations which the object would otherwise experience due to the nonuniform rate responses of the servos, a table of modifiers, determined during a prior calibration procedure, is stored in a calibration memory; wherein the microcomputer selects an appropriate modifier for each velocity 
Krone et al. (US 5784945) discloses a desired velocity manager, a load responsive device, and a valve transform curve manager, the desired velocity manager determines a desired velocity of the load, the valve transform curve manager receives responsively determine a valve transform curve based on the desired velocity and load characteristic. 
Zhang et al. (US 7997117) discloses a method of calibrating an electrically controlled hydraulic valve having a known relationship between flow rate through the valve and displacement of a valve element and includes establishing a relationship between current and displacement associated with the electrically controlled hydraulic valve.
Fujii et al. (US 10358799) discloses a data table storage unit storing data for predicting an operation speed of the work implement and a calibration unit calibrating data on the condition that an operation onto the operation apparatus is performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        February 18, 2022